                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


JESSICA R. RESCH,

                       Plaintiff,

       v.                                                     Case No. 18-C-710

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                       Defendant.


     DECISION AND ORDER AFFIRMING THE COMMISSIONER’S DECISION


       Plaintiff Jessica R. Resch filed his action for judicial review of a decision by the

Commissioner of Social Security denying her application for a period of disability and disability

insurance benefits under Title II of the Social Security Act. Resch contends that the administrative

law judge’s (ALJ) decision is flawed and requires remand for two reasons: (1) the ALJ erred in

evaluating Resch’s subjective symptoms and related limitations and (2) the ALJ erred in relying on

the state agency physician opinions. For the reasons that follow, the decision of the Commissioner

will be affirmed.

                                        BACKGROUND

       Resch first completed an application for a period of disability and disability insurance

benefits on June 28, 2011, alleging disability beginning July 1, 2009. Her application was denied

initially and on reconsideration. Resch subsequently requested an administrative hearing before an

ALJ, and on March 13, 2013, ALJ Thomas J. Sanzi held a hearing. Resch amended her alleged

onset date to February 1, 2011. On April 2, 2013, ALJ Sanzi concluded that Resch was not disabled
under the Social Security Act. R. 66. ALJ Sanzi’s decision became the final decision of the

Commissioner when the Appeals Council denied Resch’s request for review on March 27, 2014.

R. 71–74.

       On May 1, 2014, Resch, age 30 at the time, filed a second Title II application for a period

of disability and disability insurance benefits beginning August 1, 2011. R. 196. She listed vertigo,

migraines, depression, hypothyroidism, and fibromyalgia as the conditions that limited her ability

to work. R. 226. Following the denial of her application initially and on reconsideration, Resch

requested a hearing before an ALJ. ALJ Karen Sayon conducted a hearing on June 1, 2017. Resch,

who was represented by counsel, and a vocational expert (VE) testified.

       At the outset, Resch amended her onset date to August 4, 2014, and her counsel indicated

that she sought a closed period of disability from August 4, 2014 through December 31, 2014. R.

36. At the time of the hearing, Resch lived in a house with her husband in Bryant, Wisconsin. R.

38. She testified that her husband drove her to the hearing because she experiences vertigo and feels

unsteady driving. R. 39. Resch graduated from college with a degree in health promotion and

wellness. Id. From 2006 to 2009, Resch worked as a wellness coordinator for Landlake Hospital.

R. 40. The position was grant-funded and its funding lapsed in June 2009. R. 45. Resch did not

engage in any other substantial gainful activity after her position had been terminated.

       Resch’s attorney indicated her medically determinable severe impairments included

dizziness and migraines. R. 37. Resch testified that she had three to seven headaches every month,

each lasting 12 hours to four days. R. 40. She took Ibuprofen, Citalopram, Cardizem, and Jolessa

for the headaches. R.41–42. Resch indicated that her headaches were more frequent and intense

when her doctors modified her medications. R. 46. She reported that she has vertigo every day, but


                                                 2
flare-ups occur three to seven days each month. R. 42. Resch stated that her vertigo increased when

she had a headache. She testified that the vertigo causes her to feel unsteady and prevents her from

engaging in physical activity that lasts longer than five to ten minutes. R. 43.

       Resch also testified about her average day. She reported that she gets out of bed, takes her

medication then eats breakfast, walks to get the mail, eats lunch, watches television, eats supper,

then goes to bed. R. 44. She does not do any chores and sporadically uses a computer. R. 45.

When she does leave the house, she cannot be gone for more than four hours. R. 46. On days when

she has a migraine, she stays in bed all day and puts an ice pack on her neck.

       In a written decision dated June 8, 2017, the ALJ concluded Resch was not disabled at any

time from August 4, 2014, the alleged onset date, through December 31, 2014, the date last insured.

R. 17–27. Following the agency’s five-step sequential evaluation process, the ALJ concluded at

step one that Resch last met the insured status requirements of the Social Security Act on December

31, 2014, and did not engage in substantial gainful activity during the period from her alleged onset

date through her date last insured. R. 19. At step two, the ALJ found Resch had the following

severe impairments: migraine headaches, dizziness/vertigo, and obesity. Id. At step three, the ALJ

determined Resch’s impairments or combination of impairments did not meet or medically equal

any listed impairments under 20 C.F.R. Part 404, Subpart P, Appendix 1. R. 21.

       After reviewing the record, the ALJ concluded Resch had the residual functional capacity

(RFC) through the date last insured to “perform medium work as defined in 20 C.F.R. § 404.1567(c)

except she could not be exposed to hazards, defined as work at heights or around dangerous moving

machinery like a forklift. Any work must have been performed in an environment with a noise

intensity level of 1, 2, or 3, as defined in the Dictionary of Occupational Titles.” R. 22. The ALJ


                                                 3
found at step four that Resch was unable to perform her past relevant work as a health service

coordinator. R. 25. She nevertheless found at step five that there were jobs that existed in

significant numbers in the national economy that Resch could have performed, including linen room

attendant, laundry worker, and marker. R. 26. Based on these findings, the ALJ concluded Resch

was not disabled within the meaning of the Social Security Act from August 4, 2014, through

December 31, 2014. R. 27. The ALJ’s decision became the final decision of the Commissioner

when the Appeals Council denied Resch’s request for review. Resch then commenced this action

for judicial review.

                                     LEGAL STANDARD

       The final decision of the Commissioner will be upheld if the ALJ applied the correct legal

standards and supported her decision with substantial evidence. 42 U.S.C. § 405(g); Jelinek v.

Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is “such relevant evidence as a

reasonable mind could accept as adequate to support a conclusion.” Schaaf v. Astrue, 602 F.3d 869,

874 (7th Cir. 2010). Although a decision denying benefits need not discuss every piece of evidence,

remand is appropriate when an ALJ fails to provide adequate support for the conclusion drawn.

Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge” between the evidence and

conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       The ALJ is also expected to follow the Social Security Administration’s rulings and

regulations in making a determination. Failure to do so, unless the error is harmless, requires

reversal. Prochaska v. Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire

record, the court does not substitute its judgment for that of the Commissioner by reconsidering

facts, reweighing evidence, resolving conflicts in evidence, or deciding questions of credibility.


                                                4
Estok v. Apfel, 152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales

offered by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery

Corp., 318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

                                             ANALYSIS

A. Subjective Symptoms and Related Limitations

        Resch asserts that the ALJ erred in her assessment of Resch’s subjective symptoms related

to her migraines, vertigo, and fatigue. The Social Security regulations set forth a two-step procedure

for evaluating a claimant’s statements about the symptoms—that is, the claimant’s subjective

complaints—allegedly caused by her impairments. 20 C.F.R. § 404.1529. The ALJ first determines

whether a medically determinable impairment “could reasonably be expected to produce the pain

or other symptoms alleged.” § 404.1529(a). If so, the ALJ then “evaluate[s] the intensity and

persistence” of the claimant’s symptoms and determines how they limit the claimant’s “capacity for

work.” § 404.1529(c)(1). In evaluating the intensity and persistence of a claimant’s symptoms, the

ALJ looks to “all of the available evidence, including your history, the signs and laboratory findings,

and statements from you, your treating and nontreating source, or other persons about how your

symptoms affect you.” Id. “Signs” are “anatomical, physiological, or psychological abnormalities

which can be observed, apart from your statements (symptoms).” § 404.1502(g). The ALJ

determines whether the claimant’s statements about the intensity, persistence, and limiting effects

of her symptoms are consistent with the objective medical evidence and the other evidence of

record. SSR 16-3p.

        A court’s review of a credibility, or consistency, determination is “extremely deferential.”

Bates v. Colvin, 736 F.3d 1093, 1098 (7th Cir. 2013). On judicial review, courts “merely examine


                                                   5
whether the ALJ’s determination was reasoned and supported.” Elder v. Astrue, 529 F.3d 408, 413

(7th Cir. 2008) (citing Jens v. Barnhart, 347 F.3d 209, 213–14 (7th Cir. 2003)). The court is not

to reweigh the evidence, resolve conflicts, decide questions of credibility, or substitute its judgment

for that of the Commissioner. Rice v. Barnhart, 384 F.3d 363, 369 (7th Cir. 2004). “It is only when

the ALJ’s determination lacks any explanation or support that we will declare it to be patently

wrong . . . and deserving of reversal.” Elder, 529 F.3d at 413–14 (internal quotation marks and

citations omitted). The ALJ met this standard in this case.

       Following the agency’s two-step procedure for assessing a claimant’s symptoms set out in

SSR 16-3p, the ALJ concluded that Resch’s medically determinable impairments could reasonably

be expected to produce the alleged symptoms. R. 23. The ALJ nevertheless found that Resch’s

statements concerning the intensity, persistence, and limiting effects of these symptoms were not

entirely consistent with the medical evidence and other evidence in the record. Id. The ALJ

explained that the medical records generally show routine follow-up visits approximately every six

months. Indeed, in the relevant time period, Resch only had two doctors’ appointments: one in

August 2014 and one in November 2014. R. 23–24. The ALJ noted that the clinical findings

generally showed that Resch was alert and in no acute distress and do not document findings that

she appeared fatigued, unsteady, or in pain. R. 23.

       As to her migraines, the ALJ observed that Resch had a history of treatment for migraines

prior to the alleged onset date and that the records during the relevant time period do not show

significant worsening of her symptoms or functional limitations. In August 2014, Resch presented

to a follow-up appointment with her neurologist and reported that she was not experiencing any pain

and that she was relatively stable overall. She also indicated that she had headaches approximately


                                                  6
every other week on average. The doctor renewed her medication and advised Resch to return in

six months. At a gynecological examination in November 2014, Resch reported no headache. At

a February 2015 follow-up visit with her neurologist, which was two months after the relevant time

period, Resch reported that she was doing better overall and that the frequency of her headaches

remained the same. Resch also stated that her headaches were manageable with Ibuprofen. The

ALJ recognized that Resch had a headache at this visit and that Resch rated her pain as a two on a

10-point scale. The doctor renewed Resch’s medications. The ALJ explained that the medical

records are not consistent with Resch’s allegation of typical migraine pain of eight on a 10-point

scale, and instead show that she generally reported that she was not in pain or reported pain of two

on a 10-point scale. Id.

       Regarding the dizziness, vertigo, and associated alleged limitations, the ALJ noted Resch’s

medical records show a history of treatment for dizziness prior to the alleged onset date. She

observed that the records during the relevant period do not show significant worsening of her

symptoms or functional limitations. At the August 2014 neurological visit, Resch reported

continued dizziness but was alert and oriented upon examination. Her cranial nerves were intact,

reflexes were symmetric, and coordination was intact. She also had full motor strength of the

extremities, normal tone, and no pronator drift. The doctor renewed her medications and advised

that she return in six months. Id. At the November 2014 examination, Resch was noted as alert and

oriented. R. 24. The ALJ acknowledged that, at the February 2015 follow-up visit with her

neurologist, Resch reported that her dizziness was about the same and worsened with standing. But

she also reported that she was doing better overall. The doctor renewed her medications. Tilt table

testing on February 13, 2015, revealed that Resch had features of postural orthostatic tachycardia


                                                 7
syndrome (POTS). A CT scan that same day showed evidence for superior semicircular canal

dehiscence. Id. At an otolaryngology appointment in March 2015, Resch reported sensitivity to

sound and that sound sometimes caused vertigo. Upon examination, however, Resch was not in

acute distress. The doctor stated that it was very unlikely that superior canal dehiscence caused her

symptoms. Id.

       Absent from the medical records is any indication that Resch suffered from the severe and

constant symptoms she described in her testimony during the time period under consideration.

Resch asserts that the ALJ overlooked medical evidence showing that her headaches and dizziness

had worsened. Yet the treatment notes Resch cites to support her argument were dated more than

a year before the relevant time period under consideration. Resch also claims that she had side

effects from her medications that the ALJ failed to consider. But the March 2015 treatment note

on which Resch relies merely suggests that some of her medications could cause dizziness and

fatigue. The physician did not opine as to whether Resch actually suffered from symptoms caused

by the side effects of her medications.

       Finally, Resch argues that the ALJ failed to consider the significant limitations to her daily

activities. In particular, Resch reported that she did very little during the day, suffered a lot of

fatigue, and became exhausted after engaging in any activity. She testified at the administrative

hearing that when going down stairs, she was required to sit and “scoot down one step at a time”

and going up the stairs consisted of “getting on all fours and crawling up the stairs.” R. 42. But it

is not unreasonable to believe that if she truly was unable to get out of bed for substantial portions

of the week or she was required to crawl up and down the stairs, Resch would have mentioned it

to her doctors. See Sienkiewicz v. Barnhart, 409 F.3d 798, 804 (7th Cir. 2005) (“[A] discrepancy


                                                  8
between the degree of pain claimed by the applicant and that suggested by medical records is

probative of exaggeration.”). Again, during the time period under consideration, Resch presented

for only two medical examinations, hardly what one would expect if she was truly experiencing the

debilitating symptoms she claims. Given the lack of medical findings of severe disability and the

absence of consistent complaints in her medical records, the ALJ reasonably concluded that Resch’s

alleged symptoms and limitations were inconsistent with the record.

       Despite the ALJ’s conclusion that Resch’s statements were not consistent with the record,

she did not reject Resch’s statements in their entirety. She instead formulated an RFC that

accommodated for Resch’s migraines, vertigo, and associated symptoms by limiting her to work

at the medium exertional level with additional limitations on her exposure to hazards and noise.

The ALJ followed the regulations governing the assessment of a claimant’s statements concerning

her symptoms and alleged limitations, and her conclusion is not patently wrong. Her assessment

of Resch’s subjective symptoms and related limitations therefore does not necessitate remand.

B. State Agency Opinions

       Resch next challenges the ALJ’s reliance on the opinions of the state agency physicians, Dr.

Mina Khorshidi, Dr. Mary McLarnon, and Dr. Gary Spitz. Dr. Khorshidi completed her physical

residual functional capacity assessment in September 2014. After reviewing the medical evidence

through April 2013, she found that Resch had a medium RFC with the following limitations:

occasionally lift or carry 50 pounds, frequently lift 25 pounds, and avoid even moderate exposure

to hazards. R. 82. At the reconsideration level, Resch’s counsel submitted additional medical

records from November 14, 2014, through March 13, 2015, for review. After reviewing the record,

Dr. McLarnon agreed with the limitations recommended by Dr. Khorshidi regarding Resch’s


                                                9
orthopedic and neurological illness. R. 94. Dr. Spitz completed a second RFC assessment on April

24, 2015. He found that, based on her history of dizziness, Resch should never climb ladders, ropes,

or scaffolds; could occasionally climb ramps and stairs; could occasionally balance; and is

precluded from work “requiring driving, working at unprotected heights, or with hazardous

machinery (avoid concentrated exposure to hazards).” R. 96. The ALJ gave great weight to the

opinions of Drs. Khorshidi and McLarnon, reasoning that their opinions are consistent with the

clinical findings during the relevant period found in Resch’s medical records. R. 24–25. She gave

less weight to Dr. Spitz’ opinion that, due to dizziness, Resch could occasionally climb ramps and

stairs, could occasionally balance, and should have avoided concentrated exposure to hazards,

noting that the clinical findings were inconsistent with these additional limitations. R. 25.

       Resch asserts that the ALJ erred in failing to obtain an updated medical opinion regarding

her new medical records pertaining to her POTS and superior semicircular canal dehiscence

diagnosis. The Seventh Circuit has held that an ALJ may not rely on the opinion of a state agency

physician that did not have access to later medical evidence containing “significant, new, and

potentially decisive findings” that could “reasonably change the reviewing physician’s opinion.”

Stage v. Colvin, 812 F.3d 1121, 1125 (7th Cir. 2016); Moreno v. Berryhill, 882 F.3d 722, 728 (7th

Cir. 2018); Lambert v. Berryhill, 896 F.3d 768, 776 (7th Cir. 2018). In this case, although Dr.

Khorshidi did not review the updated medical records before offering an opinion about Resch’s

RFC, the ALJ did not solely rely on her opinion. The state agency physicians at the reconsideration

level reviewed the records and other evidence of Resch’s conditions during the relevant time period

as well as the records of treatment that occurred in the following months. After reviewing the

medical records regarding POTS and superior semicircular canal dehiscence, Dr. McLarnon


                                                10
affirmed the limitations assessed by Dr. Khorshidi. The ALJ gave Dr. McLarnon’s opinion great

weight. Because Dr. McLarnon concluded no additional limitations were warranted based on this

new evidence, it thus follows that the later medical evidence would not have reasonably changed

Dr. Khorshidi’s opinion. Resch’s record contains no additional opinions or examinations indicating

that she had greater functional limitations than those found by the state agency physicians. As a

result, the ALJ did not err in accepting the state agency physicians’ opinions.

       Finally, Resch asserts that the ALJ overlooked statements by Dr. Rave, Resch’s treating

physician. Generally, the ALJ must give controlling weight to the medical opinion of a treating

physician on the nature and severity of an impairment if it is (1) “well-supported by medically

acceptable clinical and laboratory diagnostic techniques” and (2) “not inconsistent with other

substantial evidence.”    Larson v. Astrue, 615 F.3d 744, 749 (7th Cir. 2010); 20 C.F.R.

§ 416.927(c)(2). If the ALJ decides to give lesser weight to a treating physician’s opinion, she must

articulate “good reasons” for doing so. Larson, 615 F.3d at 749. Not all statements by treating

physicians qualify as medical opinions, however. This is especially true when the physician simply

records the patient’s complaints. “Medical opinions are statements from acceptable medical sources

that reflect judgments about the nature and severity of your impairment(s), including your

symptoms, diagnosis and prognosis, what you can still do despite your impairment(s), and your

physical or mental restrictions.” 20 C.F.R. § 416.927(a)(1).

       In this case, the ALJ did not err in evaluating the opinion of Dr. Rave because he did not

offer any opinion on what Resch’s functional limitations actually were. Like most health care

professionals, Dr. Rave wrote down what Resch told him about her pain, assumed she was telling

the truth, performed a physical examination, and prescribed medications in the hope that they would


                                                 11
alleviate the symptoms she described. He did not offer any opinion as to what Resch could or could

not do in a work setting. Therefore, Dr. Rave’s statements presented no conflict that the ALJ was

required to resolve before adopting the opinions of the state agency physicians.

        Resch argues that, even if Dr. Rave’s statements were not medical opinions, the ALJ

improperly cherry-picked evidence from the record and ignored Dr. Rave’s statements. In

particular, in an August 4, 2014 treatment note, Dr. Rave indicated:

        I’m not sure what more to do. The patient does not want to make any changes at this
        time anyway. So I think keeping things where they are is best. . . . We did talk about
        how accepting and giving up are not the same thing, that there is a difference. She
        is going to be limited in what she can do. In general, she does need to have a degree
        of activity or else the less she does, the less she will be able to do, but if she
        overdoes it, she will “pay for it.” She will have to select those times and decide how
        much it is worth it, and that can be very difficult, especially as that can change day
        to day.

R. 295. On August 10, 2015, eight months after the relevant time period, Dr. Rave stated, “We

talked about just treating symptoms, which is what we are trying to do and keep her as active as

possible, but she is very limited and cannot do much.” R. 396.

        These notes are not inconsistent with the ALJ’s RFC finding. Dr. Rave was obviously

expressing his frustration over the failure of the treatment he was providing to eliminate the

symptoms Resch was claiming. At the same time, however, he notes that “[t]he patient doesn’t

want to make any changes at this time anyway,” and the fact that “she does need to have a degree

of activity or else the less she does, the less she will be able to do.” R. 295. Dr. Rave had

previously noted that he had been unable to find a cause of her problems and had resigned himself

to treating her symptoms. R. 303. Having failed to find a cause of her symptoms, he could offer

little other than her own reports as to their intensity, persistence, and limiting effect. In short, there



                                                   12
is no evidence that the ALJ ignored Dr. Rave’s treatment notes. The ALJ’s evaluation of the

medical evidence was not unreasonable and remand is therefore not warranted.

                                        CONCLUSION

       For the reasons given above, the decision of the Commissioner is AFFIRMED. The Clerk

is directed to enter judgment accordingly.

       SO ORDERED this 10th day of April, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court




                                               13
